By the Court,

Mitchell, J.
The record of a judgment as presented, is so imperfect as to scarcely warrant its being received as a judgment recoi d. It does not in fact purport to be a judgment record, but only copies of the minutes of proceedings.
It is true that by the Act of Congress, of May 26,1790, “ the records and judicial proceedings of the courts of any State, shall be proved or admitted in any other court within the United States, by the attestation of the Clerk and the seal of the Court annexed, if there be a seal, together with a certificate of the Judge, Chief Justice or presiding magistrate, as the case may be, that the attestation is in due form, and that the said records and judicial proceedings, authenticated as aforesaid, shall have such faith and credit given to them in every court within the United States, as they have by law or usage in the courts of the State from whence said records are or shall be taken.”
Whatever there is of the supposed records produced is duly authenticated.
But the question arises, what is a record? It ought to be something more than a mere minute of proceedings, and that is all that appears by this certified copy.
So far as the proceedings produced and authenticated are concerned, there appears neither writ, declaration, plea or appearance, and in fact nothing that is usually deemed necessary to constitute a record of a judgment.
*218So far as appears all matters certified are the mere minutes of the Clerk or Prothonotary, from which a record was to be or should be made- up.
It seems to me that a mere certificate of a Clerk of. a Court that a judgment was entered on a certain day, in a certain court, between certain parties, would be as much oí a record as that produced. But it is not necessary to determine as to the validity of the judgment in 1857, or as to the sufficiency of the certified record in that respect. As to the defendant, he living in the State since its entry, and the plaintiffs living within the United States, action upon that judgment would be barred by the statute of limitations.
Put the declaration is upon a judgment of March 20th, 1867 The only effect of that judgment is to renew and keep in life any lien the plaintiff may have had in the State of Pennsylvania, under the original judgment of 1857, upon the defendant’s property in that .Stale.
It cannot go to the extent of oinding the defendant personally, who was á resident of another State, and who was not-served with and had no notiee of the process.
The very words of the scire facias, the renewal process re. quiring the defendant to show “ why the said plaintiffs should not have the above judgment revived to continue the lien,” &c., indicates that it was so treated and regarded in that State. It would be extraordinary to give the judgment of revival greater force or effect than it would have iu the courts where rendered. To say that a judgment can be rendered in any court where there is no service, is a violation of all rules, except in eases where the process affects property seized or held under it, and then only as to the property so held.
In this ease the return of the two writs of scire facias or re. newal writs is “ N. E. I.” {non est inventus.) “ So' ans. Sheriff Faust,” clearly showing that there was no service upon the defendant.
Held, That the judgment declared upon is not a judgment upon which the defendant can be held, personally liable in this Slate, and that as to the original judgment it has been barred by the statute of limitations.
Judgment reversed, with costs.